     Case 2:18-cv-10481-FMO-JC Document 201 Filed 01/21/21 Page 1 of 5 Page ID #:2297



1      CHRISTINE NESTOR, Fla. Bar No. 597211
       Email: nestorc@sec.gov
2
       STEPHANIE N. MOOT, Fla. Bar No. 30377
3      Email: moots@sec.gov
       ANDREW O. SCHIFF, Pa. Bar No. 43641
4
       Email: schiffa@sec.gov
5      Attorneys for Plaintiff
       Securities and Exchange Commission
6
       801 Brickell Avenue, Suite 1950
7      Miami, FL 33131
       Telephone: (305) 982-6300
8
       Facsimile: (305) 516-4154
9
       LOCAL COUNSEL
10
       DONALD W. SEARLES, Cal. Bar No. 135705
11     Email: searlesd@sec.gov
       Securities and Exchange Commission
12
       444 S. Flower Street, Suite 900
13     Los Angeles, CA 90071
       Telephone: (323) 965-3398
14
       Facsimile: (213) 443-1904
15
                             UNITED STATES DISTRICT COURT
16
                            CENTRAL DISTRICT OF CALIFORNIA
17
                                                    CV 18-10481 FMO (JCx)
18
       SECURITIES AND EXCHANGE
19     COMMISSION,                                    FINAL JUDGMENT AS TO
                       Plaintiff,                     DEFENDANT JEFFREY L.
20
                                                      WENDEL
21
              vs.
22
23     ROBERT DAVIS, JR., et al.
24
                     Defendants.
25
26           This cause comes before the Court upon the Unopposed Motion by Plaintiff
27     Securities and Exchange Commission for Entry of Final Judgments against Certain
28

                                            Page 1 of 5
     Case 2:18-cv-10481-FMO-JC Document 201 Filed 01/21/21 Page 2 of 5 Page ID #:2298



1      Defendants (“Motion”). By the Consent attached hereto, and without admitting or denying
2      the allegations of the Amended Complaint (except as to subject matter and personal
3      jurisdiction, which are admitted, and except as provided in paragraph III herein), Jeffrey
4      L. Wendel (“Wendel” or “Defendant”) has: entered a general appearance; consented to
5      entry of this Final Judgment; waived findings of fact and conclusions of law; and waived
6      any right to appeal from this Final Judgment. The Court finds that good cause exists for
7      entry of the Final Judgment. Accordingly, the Commission’s Motion is GRANTED. The
8      Court further orders as follows:
9                                                  I.
10         DISGORGEMENT, PREJUDGMENT INTEREST, AND CIVIL PENALTY
11           IT IS ORDERED, ADJUDGED, AND DECREED that Wendel is liable for
12     disgorgement of $1,164,357.26 representing net profits gained as a result of the conduct
13     alleged in the Amended Complaint, together with prejudgment interest thereon in the
14     amount of $180,458.92, jointly and severally with Defendant Wendel Financial Network,
15     LLC; and a civil penalty in the amount of $100,000 pursuant to Section 20(d) of the
16     Securities Act of 1933 (“Securities Act”) and Section 21(d)(3) of the Securities Exchange
17     Act of 1934 (“Exchange Act”).       Defendant shall satisfy this obligation by paying
18     $1,444,816.18 to the Securities and Exchange Commission within 30 days after entry of
19     this Final Judgment.
20           Defendant may transmit payment electronically to the Commission, which will
21     provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be
22     made directly from a bank account via Pay.gov through the SEC website at
23     http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check,
24     bank cashier’s check, or United States postal money order payable to the Securities and
25     Exchange Commission, which shall be delivered or mailed to
26           Enterprise Services Center
27           Accounts Receivable Branch
28           6500 South MacArthur Boulevard

                                               Page 2 of 5
     Case 2:18-cv-10481-FMO-JC Document 201 Filed 01/21/21 Page 3 of 5 Page ID #:2299



1            Oklahoma City, OK 73169
2      and shall be accompanied by a letter identifying the case title, civil action number, and
3      name of this Court; Wendel as a defendant in this action; and specifying that payment is
4      made pursuant to this Final Judgment.
5            Defendant shall simultaneously transmit photocopies of evidence of payment and
6      case identifying information to the Commission’s counsel in this action. By making this
7      payment, Defendant relinquishes all legal and equitable right, title, and interest in such
8      funds and no part of the funds shall be returned to Defendant.
9            The Commission may enforce the Court’s judgment for disgorgement and
10     prejudgment interest by using all collection procedures authorized by law, including, but
11     not limited to, moving for civil contempt at any time after 30 days following entry of this
12     Final Judgment.
13           The Commission may enforce the Court’s judgment for penalties by the use of all
14     collection procedures authorized by law, including the Federal Debt Collection Procedures
15     Act, 28 U.S.C. § 3001 et seq., and moving for civil contempt for the violation of any Court
16     orders issued in this action. Defendant shall pay post judgment interest on any amounts
17     due after 30 days of the entry of this Final Judgment pursuant to 28 U.S.C. § 1961. The
18     Commission shall hold the funds, together with any interest and income earned thereon
19     (collectively, the “Fund”), pending further order of the Court.
20           The Commission may propose a plan to distribute the Fund subject to the Court’s
21     approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair
22     Fund provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall
23     retain jurisdiction over the administration of any distribution of the Fund and the Fund may
24     only be disbursed pursuant to an Order of the Court.
25           Regardless of whether any such Fair Fund distribution is made, amounts ordered to
26     be paid as civil penalties pursuant to this Judgment shall be treated as penalties paid to the
27     government for all purposes, including all tax purposes. To preserve the deterrent effect
28     of the civil penalty, Defendant shall not, after offset or reduction of any award of

                                                 Page 3 of 5
     Case 2:18-cv-10481-FMO-JC Document 201 Filed 01/21/21 Page 4 of 5 Page ID #:2300



1      compensatory damages in any Related Investor Action based on Defendant’s payment of
2      disgorgement in this action, argue that he is entitled to, nor shall he further benefit by,
3      offset or reduction of such compensatory damages award by the amount of any part of
4      Defendant’s payment of a civil penalty in this action (“Penalty Offset”). If the court in any
5      Related Investor Action grants such a Penalty Offset, Defendant shall, within 30 days after
6      entry of a final order granting the Penalty Offset, notify the Commission’s counsel in this
7      action and pay the amount of the Penalty Offset to the United States Treasury or to a Fair
8      Fund, as the Commission directs. Such a payment shall not be deemed an additional civil
9      penalty and shall not be deemed to change the amount of the civil penalty imposed in this
10     Judgment. For purposes of this paragraph, a “Related Investor Action” means a private
11     damages action brought against Defendant by or on behalf of one or more investors based
12     on substantially the same facts as alleged in the Complaint in this action.
13                                                  II.
14                               INCORPORATION OF CONSENT
15           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent
16     is incorporated herein with the same force and effect as if fully set forth herein, and that
17     Wendel shall comply with all of the undertakings and agreements set forth therein.
18                                                  III.
19                         BANKRUPTCY NONDISCHARGEABILITY
20           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
21     purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11
22     U.S.C. §523, the allegations in the complaint are true and admitted by Defendant, and
23     further, any debt for disgorgement, prejudgment interest, civil penalty or other amounts
24     due by Defendant under this Final Judgment or any other judgment, order, consent order,
25     decree or settlement agreement entered in connection with this proceeding, is a debt for the
26     violation by Defendant of the federal securities laws or any regulation or order issued under
27     such laws, as set forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C.
28     §523(a)(19).

                                                 Page 4 of 5
Case 2:18-cv-10481-FMO-JC Document 201 Filed 01/21/21 Page 5 of 5 Page ID #:2301
